 



Exhibit 10.2
ADVANTA MANAGEMENT INCENTIVE PROGRAM VI
     1. Purpose. The Advanta Management Incentive Program VI (“AMIP VI”) is
being established by Advanta Corp., a Delaware corporation for the benefit of
those of its employees who are designated as eligible to participate in AMIP VI,
and for the benefit of those employees of certain Eligible Affiliates (as
hereinafter defined) of Advanta Corp. who are designated as eligible to
participate in AMIP VI (such employees of Advanta Corp. or of its Eligible
Affiliates being referred to herein as “Eligible Employees”). AMIP VI is
intended to operate in conjunction with the Advanta Corp. Senior Management
Incentive Plan (“SMIP”) or any other bonus program, plan or arrangement to
provide Eligible Employees with incentive to devote themselves to the success of
Advanta Corp. and its affiliates through compensation arrangements that provide
opportunities for Eligible Employees to receive bonus compensation and to
acquire, in connection with such bonus compensation, shares of Advanta Corp.
Class B Common Stock, par value $0.01 per share (the “Common Stock”). Through
this program, those Eligible Employees who elect to participate in AMIP VI
(“Participants”) may benefit from the successful performance of Advanta Corp.
and its affiliates through the payment of discretionary bonuses, and from
increases in the value of the Common Stock on a cumulative basis. The term
“Eligible Affiliate” as used herein means any entity other than Advanta Corp.
whose employees are eligible to receive grants under Advanta Corp.’s 2000
Omnibus Stock Incentive Plan (the “Omnibus Plan”). The term “Company” as used
herein refers collectively to Advanta Corp. and its Eligible Affiliates.
Capitalized terms that are not otherwise defined herein shall have the meanings
ascribed to them in the Omnibus Plan.
          2. Program to Operate in Conjunction with Omnibus Plan. The grants of
Common Stock made under AMIP VI are to be granted under the Omnibus Plan. Any
such grants of Common Stock shall be made pursuant to the provisions set forth
herein and in any applicable Grant Document. No shares of Common Stock may be
granted pursuant to the terms of AMIP VI except to the extent such grant is
permissible and within the applicable limitations of the Omnibus Plan.
          3. Annual and Other Bonus Programs.
          (a) Discretionary Bonus Programs. AMIP VI, SMIP and any other bonus
program, plan or arrangement that may be established by Advanta Corp. from time
to time, are intended to constitute discretionary bonus arrangements for the
purpose of motivating individual performance of Eligible Employees. For purposes
of AMIP VI, SMIP or any other bonus programs that may be established from time
to time, the Company may set a “target” bonus for each Eligible Employee (the
“Target Bonus”) for a performance period (which can be the calendar year or such
other period that the Committee (as defined herein) deems appropriate, any such
period being referred to herein as a “Performance Period”).
          (b) Election to Participate in AMIP VI. Subject to all of the terms
and conditions of this AMIP VI and any applicable Grant Document, an Eligible
Employee may become a Participant by electing to receive all or a portion of his
or her Target Bonus (if any is

- 1 -



--------------------------------------------------------------------------------



 




awarded under SMIP or other applicable bonus program designated by the
Committee) in shares of Common Stock in lieu of cash.
          (c) Bonus Awards. The Committee shall make all determinations as to
whether a Participant should receive all or only a portion (or none) of his or
her Target Bonus, and may also determine at its discretion to pay a bonus that
is in excess of a Participant’s Target Bonus based on the bonus criteria
established by the Committee and any other facts and circumstances the Committee
determines to be relevant for these purposes. A Participant may receive from 0%
up to a maximum of 200% of his or her Target Bonus based on the Committee’s
determination of the extent to which the Company and the Participant have met
the performance goals established by the Committee for the applicable
Performance Period.
     4. Administration.
          (a) Establishment of Committee to Administer the Program. AMIP VI
shall be administered by one or more committees charged with responsibility for
the administration of the Omnibus Plan (referred to as the “Committee”). For
these purposes, the term “Committee” shall have the same meaning as that term is
given in the Omnibus Plan. References herein to the Committee shall be deemed to
be references to the Board of Directors in circumstances where the Board of
Directors is acting as the Committee, as required by the context.
          (b) Committee Meetings and Actions. The Committee shall hold meetings
at such times and places as it may determine. Acts approved at a meeting by a
majority of the members of the Committee and acts approved in writing by the
unanimous consent of the members of the Committee or by such other means as the
Committee determines to be valid shall be valid acts of the Committee. The
interpretation and construction by the Committee of any provision of AMIP VI or
of any grant awarded in connection with AMIP VI shall be final, binding and
conclusive.
          (c) Administrative Procedures and Rules. The Committee shall have the
authority to establish any procedures, rules and regulations it deems necessary
or appropriate for the administration and interpretation of AMIP VI, which may
include rules and procedures to enable the Company to: discharge any obligations
it may have with respect to federal, state or local tax withholding; comply with
applicable laws, including federal securities laws and the Sarbanes-Oxley Act of
2002; and cause, to the extent possible, any transactions by Participants
pursuant to the terms of AMIP VI to be exempt from potential liability under the
short-swing profit rules of Section 16 of the Securities Exchange Act of 1934
(the “Exchange Act”), pursuant to Rule 16b-3, or otherwise. The Committee may
also delegate its responsibilities with respect to AMIP VI as the Committee
determines to be necessary or appropriate, at its discretion.
     5. Eligibility to Participate. Each of the Company’s Section 16 Officers
shall be eligible to participate in AMIP VI. In addition, those employees of the
Company who are designated as Eligible Employees by a member of the Office of
the Chairman shall be eligible to participate in AMIP VI. The Committee may,
from time to time establish guidelines to be used

- 2 -



--------------------------------------------------------------------------------



 



for purposes of determining which employees should be designated as Eligible
Employees for purposes of AMIP VI.
     6. Grants of Restricted Stock Awards.
          (a) Discretionary Grants of Restricted Stock Awards to Participants.
Eligible Employees who elect to participate in AMIP VI will receive a grant of
nonvested, restricted Shares (a “Restricted Stock Award”). Under the Omnibus
Plan, the Committee has the authority to make grants of Restricted Stock to
Eligible Employees on such terms and conditions as the Committee, at its
discretion, deems appropriate in order to take into account any facts and
circumstances that influence the effectiveness of AMIP VI and any other programs
or compensation plans or arrangements of the Company, as a means by which the
Company may provide appropriate performance incentives for Eligible Employees.
Such facts and circumstances shall include, but are not limited to, any facts
and circumstances related to levels of compensation and bonuses paid by other
similarly situated employers and the needs of the Company to encourage the
retention of valued employees and to reward high levels of performance by such
employees. Nothing contained in this Section 6(a) shall, however, constitute
authorization to grant more Shares under AMIP VI than are authorized in the
aggregate for grants under the Omnibus Plan.
          (b) Documents. Restricted Stock Awards shall be granted under the
provisions of the Omnibus Plan and shall be evidenced by stock certificates and,
if applicable, Grant Documents in such form as the Committee shall approve from
time to time. The Committee shall have the right to amend the Grant Documents
issued to a Participant from time to time at its discretion; provided, however,
that any such amendment shall, to the extent materially adverse to the
Participant, be effective only with the Participant’s consent. Notwithstanding
the foregoing, the Committee shall have the absolute right to amend any Grant
Documents in order to conform the terms thereof to the original intent of the
Committee, and to correct any inadvertent operational errors or errors in
calculation and documentation that may arise in the implementation of AMIP VI or
any grants made hereunder.
     7. Terms and Conditions of Restricted Stock Awards Under AMIP VI.
Restricted Stock Awards shall be granted pursuant to the Omnibus Plan and shall
be subject to such terms and conditions as are established by the Committee with
respect to each such Restricted Stock Award (which may be set out in a Grant
Document). Except to the extent the Committee determines to establish other
terms and conditions for one or more Restricted Stock Awards, the terms and
conditions applicable to each Restricted Stock Award, and the basis on which
Restricted Stock Awards are made hereunder, shall be as set forth in this
Section 7.
          (a) Elections by Participants. Each Eligible Employee shall be
permitted to elect (which election shall be irrevocable) to receive Common Stock
pursuant to AMIP VI and to designate a percentage (0%, 25%, 50%, 75% or 100%) of
such employee’s Target Bonus for each Performance Period to be received in the
form of Common Stock. If an election (other than 0%) is made, the Participant
shall be granted a Restricted Stock Award in lieu of all or a portion

- 3 -



--------------------------------------------------------------------------------



 




of the Participant’s Target Bonuses potentially payable with respect to the
Performance Periods that make up the Election Period. Any election by a
Participant under this Section 7(a) shall be made by completing the election
form or forms that may be established for this purpose by the Committee and
filing such form(s) at the time and in the manner required by the Committee, all
as determined by the Committee at its discretion.
               (i) A Participant making an election to receive Common Stock for
more than one Performance Period during the Election Period may establish a
separate percentage with respect to each Performance Period.
               (ii) Except as otherwise provided herein, for purposes of AMIP VI
the “Election Period” means a period of four Performance Periods, consisting of
the 2006, 2007, 2008 and 2009 calendar years, with respect to which Restricted
Stock Awards may be made as a means of paying all or a portion of the Target
Bonuses that may be payable for those Performance Periods.
          (b) Determination of Shares Subject to Restricted Stock Award. In the
event a Participant elects a percentage (other than 0%) under Section 7(a), such
Participant shall be granted a Restricted Stock Award for a number of Shares
that is determined by applying such election percentage to the Target Bonus to
which it applies and then dividing that amount by the amount that the Committee
determines to be representative of the value of a share of Common Stock at the
time such Restricted Stock Award is made (the “Set Aside Price”). For purposes
of AMIP VI, the Set Aside Price shall be the closing price of the Common Stock
on the date of grant, unless the Committee determines another value to be
applicable to any Restricted Stock Award. For purposes of AMIP VI, the closing
price of the Common Stock means the last reported trade price, as reported by
Nasdaq. This calculation is performed for each Performance Period in the
Election Period and then aggregated to determine the Participant’s total
Restricted Stock Award. For example,
               (i) Assume that a Participant has a Target Bonus established at
the beginning of that Election Period that is 20% of his or her base
compensation (which is $90,000) so that the Participant’s Target Bonus is
$18,000;
               (ii) Assume further that this Participant has elected 50% as the
election percentage with respect to the first two Performance Periods and 75%
with respect to the last two Performance Periods; and
               (iii) Assume finally that the Set Aside Price is $30.
Applying the election percentage to each of the Target Bonuses covered by the
Election Period, the aggregate amount calculated would be $45,000 (50% of
$18,000, or $9,000, for each of the first two Target Bonuses, and 75% of
$18,000, or $13,500, for each of the last two Target Bonuses). The Restricted
Stock Award to this Participant for the Election Period will be 1,500 Shares
($45,000 divided by $30).

- 4 -



--------------------------------------------------------------------------------



 



          (c) Establish Requirements or Limits. The Committee may establish
minimum or maximum election percentages for all Participants or any subgroup of
Participants for each of the Performance Periods within the Election Period.
          (d) Pro Rata Participation for New Participants During the Election
Period. In the event an employee becomes an Eligible Employee for any reason
(including promotion or being newly hired) subsequent to the time Restricted
Stock Awards are initially made under AMIP VI:
               (i) If the Committee has not prescribed an election percentage
for the Eligible Employee, he or she will be permitted to elect (which election
shall be irrevocable) to become a Participant by completing the election form or
forms that may be established for this purpose by the Committee and filing the
form(s) at the time and in the manner required by the Committee, all as
determined by the Committee at its discretion.
               (ii) If the Eligible Employee elects to become a Participant
under this Section 7(d) by electing to receive more than 0% of his or her Target
Bonuses for one or more subsequent Performance Periods in Common Stock, such
Participant shall be granted a Restricted Stock Award for a number of Shares
that is determined by applying the election percentages to each of the
Participant’s applicable Target Bonuses for the remainder of the Election Period
(which will, unless otherwise determined by the Committee at its discretion, be
a pro-rata portion of a particular Target Bonus if a particular Performance
Period is only a portion of the Performance Period that would otherwise apply),
and then dividing that amount by the Set Aside Price, as determined in
accordance with Section 7(b), at the time such Restricted Stock Award is made.
For example, assume a Participant has a Target Bonus that is equal to $40,000
and that this Participant first becomes eligible to participate in AMIP VI at
the beginning of 2007 (and can, therefore, only potentially receive Target
Bonuses for 2007, 2008 and 2009). Assume further that this Participant has
elected 50% as the election percentage for each of the 2007, 2008 and 2009
Performance Periods and that the Set Aside Price is $40. The Restricted Stock
Award to this Participant would be for 1,500 Shares (50% of $40,000, or $20,000,
for each of the three remaining Performance Periods for a total of $60,000,
divided by $40).
          (e) Modification for Increases in Target Bonus Percentage. Except as
may otherwise be determined by the Committee, if a Participant has an increase
in his or her Target Bonus percentage (whether as a consequence of receiving a
promotion or of other action by the Committee), such Participant’s previous
election to receive a percentage of the Target Bonuses for the applicable
Performance Periods in Common Stock shall be applied to the difference between
(x) his or her old Target Bonus and (y) the increased Target Bonus after
applying the increased Target Bonus percentage for the remaining portion of any
current Performance Period (if the Target Bonus percentage is increased during a
Performance Period) and for any subsequent Performance Periods. Except as may
otherwise be determined by the Committee, for purposes of this Section 7(e) the
number of additional Shares to be granted to the Participant as an additional
Restricted Stock Award is to be calculated based on the closing price of the

- 5 -



--------------------------------------------------------------------------------



 




Common Stock on the date of the new grant, or as otherwise determined by the
Committee under Section 7(b) hereof.
          (f) Committee Adjustments to Restricted Stock Awards. Notwithstanding
anything contained herein to the contrary and in addition to any discretionary
authority of the Committee under any other provision of AMIP VI, the Omnibus
Plan or any applicable Grant Document, the Committee shall have the authority to
make adjustments to any of the determinations used in calculating the number of
Shares that are subject to Restricted Stock Awards hereunder. The Committee
shall have authority to determine the adjustments to be made under this
Section 7(f), and any such determination by the Committee shall be final,
binding and conclusive.
     8. Vesting.
          (a) Vesting Date — General. Except to the extent alternative vesting
provisions are established by the Committee, either by incorporation in the
terms of a Grant Document or by other action taken by the Committee, each
Restricted Stock Award granted under the Omnibus Plan pursuant to the provisions
set forth herein shall become fully vested on the tenth anniversary of the date
of grant of such Restricted Stock Award, provided that on such date the
Participant is, and has continuously been, during the period from the date of
grant until the tenth anniversary thereof, an employee of the Company.
Notwithstanding the foregoing, consistent with the terms and conditions of AMIP
VI and the Omnibus Plan, the Committee may determine, at its discretion, to
accelerate the vesting of all or a portion of the Shares upon the occurrence of
certain events or conditions, including without limitation as provided below in
Sections 8(b), 8(c), 8(d), 8(e) and 8(f).
          (b) Accelerated Vesting as Payment of Target Bonus. In the event the
Committee, in accordance with the provisions of Section 3(c) hereof, determines
that a Participant should receive a bonus (either below, at or in excess of the
Participant’s Target Bonus), the Committee may provide for accelerated vesting
of all or any portion of a Restricted Stock Award in lieu of payment of the
applicable portion of the Participant’s Target Bonus that would, but for the
arrangements established hereunder, have been paid to a Participant as a cash
bonus for the applicable Performance Periods occurring during the Election
Period. If the Committee accelerates the vesting of less than all of the Shares
related to a Performance Period, the Committee may at any time, at its
discretion, accelerate the vesting of the remaining nonvested Shares prior to
the date on which they otherwise would vest under Section 8(a) hereof.
               (i) For example, assume a Participant has a Target Bonus that is
equal to $36,000 and has elected 50% as the election percentage to determine the
portion of his or her Restricted Stock Award for the second of four Performance
Periods that make up the Election Period. Assume also that the Set Aside Price
was $30. The Restricted Stock Award to this Participant corresponding to the
second Performance Period would be 600 Shares (50% of $36,000, or $18,000,
divided by $30). Since this portion of the Participant’s Restricted Stock Award
represents a conversion of 50% of his $36,000 Target Bonus from a cash benefit
to a

- 6 -



--------------------------------------------------------------------------------



 



stock benefit, the Committee may determine to vest at the time cash bonus
payments are to be distributed with respect to the second Performance Period all
or a portion of the 600 Shares. The extent to which those Shares are vested
would be determined at the discretion of the Committee which could, for example,
vest all 600 Shares if the Committee determines that the Participant is entitled
to receive 100% or more of his Target Bonus for that Performance Period, but
could, in the alternative, vest only 400 of those Shares if the Committee were
to determine that the Participant should be paid only 2/3 of his or her Target
Bonus for that Performance Period. In this situation (i.e., where a portion of
the Shares granted with respect to a particular Performance Period remain
nonvested after the bonuses for that Performance Period are paid), the Committee
may, at its discretion, choose to accelerate these otherwise nonvested Shares
prior to the date on which they would otherwise become vested (i.e., prior to
the tenth anniversary of the date of grant), as provided in Section 8(b) above,
including without limitation in connection with the Committee’s determination to
pay all or a portion of a later bonus award.
               (ii) Using the example set out above, the benefit of
participation in the Common Stock grant aspect of AMIP VI is illustrated if it
is assumed that, at the time the Target Bonuses for the second Performance
Period are paid, the value of a share of Common Stock has increased to $40 (from
the $30 Set Aside Price). If the Participant is determined to have earned 100%
of his or her Target Bonus for that Performance Period, the cash bonus would
have been a payment of $36,000. If the 600 Shares of Common Stock corresponding
to the Participant’s 50% stock election for this Target Bonus are fully vested
by the Committee, the Participant’s benefit would consist of a 50% cash payment
of $18,000, plus an economic benefit from fully vesting in the 600 Shares that
is valued at $24,000 (600 Shares x $40), effectively increasing the
Participant’s bonus from $36,000 to $42,000 as a result of the increased value
of the Common Stock.
          (c) Requirement of Continued Employment. Except as otherwise provided
herein, a Participant generally shall not become vested in and shall forfeit and
have no further rights in his or her Restricted Stock Award if, as of the date
the bonus for the applicable Performance Period would have become payable, the
Participant has ceased to be employed by the Company even if the Participant was
employed by the Company through the last day of the Performance Period.
Similarly, the Participant generally shall not be entitled to receive the cash
portion of his or her bonus (whether under SMIP or any other bonus program), if
any, if he or she has ceased to be employed by the Company as of the date the
bonus for the applicable Performance Period would have become payable even if
the Participant was employed by the Company through the last day of the
Performance Period. Notwithstanding the foregoing, the Committee may, at its
discretion, after considering any relevant facts and circumstances regarding the
Company, the Participant’s performance and anything else deemed relevant by the
Committee, accelerate the vesting of all or a portion of the Participant’s
Restricted Stock Award with respect to a Participant who has ceased to be
employed by the Company.
          (d) Acceleration of Vesting on Retirement. In the event a Participant
terminates employment with the Company by reason of his or her retirement, the
Committee may, after considering any relevant facts or circumstances regarding
the Company, the

- 7 -



--------------------------------------------------------------------------------



 




performance of the Participant and anything else deemed relevant by the
Committee, accelerate the vesting of a portion of such Participant’s Restricted
Stock Award so as to approximate the benefit such Participant would have
received had he or she continued to be employed through the end of all or a
portion of the Performance Period, then pro-rated for the portion of the
Performance Period through the Participant’s termination of employment;
provided, however, that the Committee, at its discretion, may, after considering
any relevant facts or circumstances regarding the Company, the performance of
the Participant and anything else deemed relevant by the Committee, accelerate
the vesting of more or less than such pro-rated portion of the Restricted Stock
Award. For these purposes, the Committee may determine, at its discretion,
whether a Participant’s termination of employment is to be treated as a
“retirement” or otherwise.
          (e) Acceleration of Vesting on Death or Disability. In the event a
Participant terminates employment with the Company by reason of his or her death
or disability, the Committee may accelerate the vesting of a portion of such
Participant’s Restricted Stock Award so as to approximate the benefit such
Participant would have received had he or she continued to be employed through
the end of all or a portion of the Performance Period, then pro-rated for the
portion of the Performance Period through the Participant’s termination of
employment; provided, however, that the Committee, at its discretion, may, after
considering any relevant facts or circumstances regarding the Company, the
performance of the Participant and anything else deemed relevant by the
Committee, accelerate the vesting of more or less than such pro-rated portion of
the Restricted Stock Award. For these purposes, the Committee may determine, at
its discretion, whether a Participant’s termination of employment is by reason
of his or her disability.
          (f) Occurrence of a Change of Control. If there is a Change of Control
(as defined in this Section 8(f)), a Participant’s Restricted Stock Award
granted pursuant hereto shall, to the extent not otherwise previously vested, be
forfeited, and the Participant shall have no further rights with respect to any
such Restricted Stock Award, unless the Committee otherwise determines, at its
discretion, to accelerate the vesting of all or a portion of a Participant’s
Restricted Stock Award upon the occurrence of, or otherwise in connection with,
a Change of Control. For these purposes, the term “Change of Control” shall have
the meaning set forth in the Omnibus Plan; provided, however, that, in the event
a transaction constitutes a Change of Control for these purposes, the forfeiture
of the nonvested portion of a Participant’s Restricted Stock Award or such other
action as the Committee determines shall occur by reason of the Change of
Control shall only occur as of the date the transaction that constitutes or
gives rise to a Change of Control is consummated.
     9. Forfeiture of Shares and Bonuses. All Shares subject to a Participant’s
Restricted Stock Award which have not vested shall be forfeited without the
receipt of any payment by the Participant upon the last day of the Participant’s
employment or service with the Company or upon a Change of Control, except to
the extent the Committee otherwise determines to establish a vesting date for
all or a portion of the nonvested Shares subject to the Restricted Stock Award,
including without limitation as set forth in Section 8 hereof.

- 8 -



--------------------------------------------------------------------------------



 



     10. Transfer of Shares. No Shares that are subject to a Restricted Stock
Award granted hereunder may be transferred, pledged, or encumbered until such
time as such Shares become vested.
     11. Amendment and Termination of AMIP VI. The Committee may amend AMIP VI
from time to time in such manner as it deems advisable or appropriate, and may
terminate AMIP VI at any time; provided, however, that no amendment to AMIP VI
shall, nor shall the termination of AMIP VI, materially adversely affect any
previously granted Restricted Stock Award without the consent of the affected
Participant except to the extent expressly permitted under Section 6(b) hereof.
     12. No Continued Employment. The grant of a Restricted Stock Award pursuant
hereto shall not be construed to imply or to constitute evidence of any
agreement, express or implied, on the part of the Company to retain the
Participant in the employ or service of the Company, and each Participant shall
remain subject to discharge to the same extent as if AMIP VI had not been
adopted.
     13. Taxes.
          (a) Withholding of Taxes. Whenever Shares subject to a Restricted
Stock Award vest or, if sooner, whenever a Participant must include the Shares
in income for federal, state or local income and/or other tax purposes, the
Company shall have the right to (a) require the Participant to remit or
otherwise make available to the Company an amount sufficient to satisfy all of
the Company’s applicable federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Shares, (b) withhold a portion of any Shares which are
deliverable pursuant to AMIP VI or any other bonus program, plan or arrangement
that have a then fair market value sufficient to satisfy all of the Company’s
applicable federal, state and/or local withholding tax requirements or (c) take
whatever action it deems necessary to protect the Company’s interests with
respect to its applicable federal, state and/or local withholding tax
requirements or obligations. Advanta Corp.’s obligation to make any delivery or
transfer of vested Shares shall be conditioned on the Participant’s compliance
with all applicable withholding requirements to the Company’s satisfaction. In
addition to the foregoing, the Committee may impose such requirements as it
deems necessary or appropriate in order to arrange for the Company’s withholding
obligations to be handled properly, which may include imposing a forfeiture of
all or any portion of a Participant’s Restricted Stock Award and/or any cash
bonus payable hereunder or under any other bonus program, plan or arrangement if
such Participant does not comply with such requirements or deadlines the
Committee may establish from time to time.
          (b) Section 83(b) Elections. In the event any Participant makes an
election under Section 83(b) of the Code to take into income the value of a
Restricted Stock Award granted hereunder without regard to the existence of a
substantial risk of forfeiture with respect to such Restricted Stock Award, but
fails to make adequate arrangements for payment of the tax

- 9 -



--------------------------------------------------------------------------------



 




withholding liabilities applicable by reason of such election, such
Participant’s Restricted Stock Award shall be immediately forfeited in its
entirety.
     14. Dividend and Other Rights. Except to the extent otherwise determined by
the Committee or as expressly provided herein, each Participant shall be
entitled to receive dividends paid, if any, with respect to the Shares that are
subject to any Restricted Stock Award granted to such Participant, and shall be
entitled to all other rights, if any, of a holder of such Shares until such
Shares are forfeited pursuant to the terms of AMIP VI or the applicable Grant
Document.
     15. Stock Certificates. The stock certificate(s) evidencing a Restricted
Stock Award shall be registered in the name of the Participant to whom such
Restricted Stock Award is granted and shall bear a legend referring to the
terms, conditions and restrictions applicable to the Shares subject thereto. The
Committee may direct Advanta Corp. to either retain physical possession or
custody of or place into escrow any such certificate(s) until such time as such
Shares are vested.
     16. No Fractional Shares. In the event that any calculation of a number of
shares hereunder (including the calculations of the number of Shares to be
granted to a Participant or to be vested upon the awarding of a bonus to a
Participant) shall result in a number of shares that includes a fractional
share, the number of shares shall be rounded down to the nearest whole number of
shares.
     17. Special Rules Applicable by reason of Internal Revenue Code
Section 409A. AMIP VI is intended to provide bonus compensation and is not
intended to provide benefits that are in the nature of nonqualified deferred
compensation. AMIP VI is to be interpreted and implemented by the Committee, to
the extent possible, so that benefits to Participants are not deemed to be
nonqualified deferred compensation for purposes of Section 409A of the Internal
Revenue Code (the “Code”) and applicable regulations promulgated thereunder. In
general, it is anticipated that benefits payable under AMIP VI will not be
considered to be a form of nonqualified deferred compensation by reason of the
exemption available for payments that are considered to be only a “short-term”
deferral of compensation, as defined in Q&A 4 of IRS Notice 2005-1, and Proposed
Treasury Regulation Section 1.409A-1(b)(4), and such other guidance as may be
issued by the Treasury Department or the IRS under Code Section 409A in the
future. Notwithstanding such anticipated exemption from Code Section 409A, in
the event benefits payable under AMIP VI are determined to constitute a form of
nonqualified deferred compensation to which Code Section 409A is applicable, the
Committee shall take such steps as it deems to be necessary or appropriate in
order to provide for payment of benefits under AMIP VI at such time and in such
manner as the Committee determines to be compliant with the requirements of Code
Section 409A.

- 10 -



--------------------------------------------------------------------------------



 



     18. Miscellaneous.
          (a) Governing Law. The provisions of AMIP VI and all questions
relating to the validity, interpretation and performance of AMIP VI, shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania (notwithstanding any conflict-of-law doctrines of any state or
other jurisdiction to the contrary).
          (b) Provisions Separable. The provisions of AMIP VI are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

- 11 -